Title: From George Washington to the United States Senate: Answer to the Address of the Senate, 11 January 1790
From: Washington, George
To: United States Senate


          
            Gentlemen,
            [New York, 11 January 1790]
          
          I thank you for your address, and for the assurances, which it contains of attention to the several Matters suggested by me to your consideration.
          Relying on the continuance of your exertions for the public good, I anticipate, for our Country, the salutary effects of upright and prudent Counsels.
          
            G. Washington
          
        